HANEY, Circuit Judge
(dissenting).
The judgment rendered on the promissory note in the state court was a lien “upon al) real property of the judgment debt- or not exempt from execution in the county” where it was rendered. Rev.Codes of Mont., 1935, § 9410. By § 9424, all “goods, chattels, moneys, and other property, both real and personal, or any interest therein of the judgment debtor, not exempt by law * * * are liable to execution”. The object of the instant suit is to obtain a decree that the state court judgment is not a lien on the real property in question, and that neither the real property nor the personalty is subject to levy on execution. Under the above statutes, the judgment is a lien on the real property, and both the realty and personalty are subject to execution, unless “exempt” therefrom.
Certain exemptions are set forth in the statutes. See § 9427 et seq. It is not contended that the property here in question comes within the terms of any of those statutes. It is contended that the property in question is exempt from execution under general principles of law, wholly independent of statute. While it may be under common-law that property held for public uses is not subject to levy and sale under execution (23 C.J. 355 § 105), it first must be determined whether Montana recognizes any exemptions except those declared by statute. I believe it must be held that only the exemptions permitted in Montana are those declared by statute, because Rev.Codes of Mont., 1935, § 10703 provides: “In this state there is no common law in any case where the law is declared by the code or the statute; but where not so declared, if the same is applicable and of a general nature, and not in conflict with the code or other statutes, the common law shall be the law and rule of decision.”
It is obvious that since the law of exemptions is declared by code, the common-law cannot be applicable. Compare State v. District Court, 69 Mont. 29, 220 P. 88.
Whiteside v. School Dist. No. 5, 20 Mont. 44, 49 P. 445, is not contrary, because a schoolhouse was held to be within the statute exempting public buildings. Likewise, Northern Pac. R. Co. v. Shimmell, 6 Mont. 161, 9 P. 889, is not applicable because it was decided prior to the enactment of § 10703.
It is further contended that the water-rights are appurtenant to the lands irrigated and are not owned by the judgment debtor, and therefore are not subject to execution. I agree with the treatment of that point by the majority opinion.
I think the decree should be affirmed.